Exhibit 99.1 Contacts: Media: 703.373.0200 or ir@arlingtonasset.com Investors: Rich Konzmann at 703.373.0200 or ir@arlingtonasset.com Arlington Asset Investment Corp. Reports Fourth Quarter and Full Year 2016 Financial Results ARLINGTON, VA, February 7, 2017 – Arlington Asset Investment Corp. (NYSE: AI) (the “Company” or “Arlington”) today reported a net loss of $41.4 million, or $1.79 per diluted share, and non-GAAP core operating income of $14.9 million, or $0.64 per diluted share, for the quarter ended December 31, 2016. A reconciliation of non-GAAP core operating income to GAAP net income (loss) before income taxes appears at the end of this press release.
